Exhibit 10.24

FIRST AMENDMENT TO THE PROGRESSIVE CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(2003 Amendment and Restatement)

WHEREAS, The Progressive Corporation Executive Deferred Compensation Plan is
currently maintained pursuant to a 2003 Amendment and Restatement (“Plan”); and

WHEREAS, it is deemed desirable to amend the Plan further;

NOW, THEREFORE, the Plan is hereby amended in the respects hereinafter set
forth, effective November 14, 2003:

 

  1. Article 1, Section 1.18 of the Plan is hereby amended and restated in its
entirety to provide as follows:

1.18 “Gainsharing Award” means any bonus or other incentive award payable with
respect to a Plan Year under The Progressive Corporation 2004 Gainsharing Plan,
The Progressive Corporation 2004 Information Technology Incentive Plan, The 2004
Progressive Capital Management Bonus Plan, The Progressive Corporation 1999
Executive Bonus Plan (as amended on January 31, 2003) or any other plan or
program as may be designated by the Committee.

 

  2. Article 2, Section 2.3 of the Plan is hereby amended and restated in its
entirety to provide as follows:

2.3 Fixed Deferral Periods.

If an Eligible Executive wishes to defer receipt of all or a portion of any
Award for a fixed period of time (“Fixed Deferral Period”), then his/her
Deferral Agreement relating to such Award shall specify that Fixed Deferral
Period. Such Fixed Deferral Period shall not be less than three (3) years
following (i) in the case of a deferral of all or a portion of a Gainsharing
Award, the end of the Plan Year in which the Gainsharing Award will be earned
and (ii) in the case of a deferral of a Restricted Stock Award, the end of the
Plan Year in which the last of the restrictions applicable to the Restricted
Stock Award expire. In the case of a Restricted Stock Award as to which
restrictions expire in installments, the Fixed Deferral Period must end on the
same date for all installments. Notwithstanding the preceding provisions of this
Section 2.3, Eligible Executives may not elect a Fixed Deferral Period with
respect to the deferral of any Performance-Based Restricted Stock Award.

 

  3. Except as expressly provided in this Amendment, the terms and provisions of
the Plan shall remain entirely unchanged and continue in full force and effect.

IN WITNESS WHEREOF, the undersigned has hereunto caused this Amendment to be
executed by its duly authorized representative effective as of the date set
forth above.

 

THE PROGRESSIVE CORPORATION By:   /s/ Charles E. Jarrett Title:   Vice
President, Secretary and Chief Legal Officer